DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks Page 6, filed 11/12/2021, with respect to the objections to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see Remarks Pages 7-9, filed 11/12/2021, with respect to the rejection of claim 2 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saito et al (US 20110104547 A1) evidenced by Saito et al (US 20110104547 A1, referred to in the rejections below as 2nd named inventor Nakamura for clarity purposes), further in view of Nakamura (US 20100236854 A1).

Claim Status
Claims 1 and 3 have been amended.
Claim 2 has been cancelled.
Claims 1 and 3-5 are currently pending and have been examined on the merits in this office action.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 20110104548 A1, hereinafter referred to as Saito ‘548) evidenced by Saito et al (US 20110104547 A1, hereinafter referred to as Saito ‘547), further in view of Nakamura (US 20100236854 A1).
Regarding claim 1, Saito ‘548 discloses cooling structure for a power storage stack, the cooling structure comprising: 
a power storage stack (power supply device 100 in Fig. 2 and 4) including a plurality of power storage cells arranged in a predetermined direction of arrangement (plurality of battery cells 1 in battery block 3 in Fig. 2 and 4); 
a first end plate and a second end plate (end spacer 17 engaged to end plate 10 and attached to each end of battery block 3 in Fig. 8, the first end plate being drawn to the end spacer engaged to the end plate closest to blower mechanism 9 in Fig. 4, the second end plate being drawn to the end spacer engaged to the end plate opposite of the first end plate) each disposed on a corresponding one of opposite outer sides of the power storage stack in the direction of arrangement;
a refrigerant supply path (inlet duct 6 in Fig. 4) provided in the direction of arrangement for supplying refrigerant from a first end side toward a second end side of the power storage stack in the direction of arrangement; and 


    PNG
    media_image1.png
    413
    560
    media_image1.png
    Greyscale

Annotated Saito ‘ 548 Fig. 4
Saito ‘548 discloses a blower mechanism (9 in Fig. 4) forcedly blows cooling gas to cool the plurality of power storage cells ([0049]).


Therefore, Saito ‘548 does disclose the plurality of first paths, the second path, and the third path are configured such that in cooling of the power storage stack by the refrigerant, the power storage stack has a temperature distribution in which the power storage cells disposed on the second end side have temperatures higher than temperatures of power storage cells disposed on the first end side.
Saito ‘548 does not disclose wherein an inlet of the third path has an area smaller than an area of an inlet of the second path.
Nakamura teaches a battery pack (100A in Fig. 5) that includes cooling passages integrated with a casing (121 in Fig. 5, [0088]-[0089]). Nakamura teaches passages positioned at a central portion have a narrower width than passages positioned at end portions (see Fig. 5, [0089]). For example, Nakamura teaches a passage positioned at an end portion, A2, is 5 times wider than a passage at a central portion, A1 (Fig. 6, [0092]).
Nakamura teaches passage A1 is narrower than passage A2 and, therefore, the cooling air flows through passage A1 faster than through passage A2, so that heat more easily escapes from passage A1 ([0095]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Nakamura within the cooling .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 20110104548 A1, hereinafter referred to as Saito ‘548) evidenced by Saito et al (US 20110104547 A1, hereinafter referred to as Saito ‘547) further in view of Nakamura (US 20100236854 A1) as applied to claim 1, and even further in view of Okada (US 20150357617 A1).
Regarding claim 3, modified Saito ‘548 discloses all of the limitations of claim 1 as set forth above.
Saito ‘548 further discloses wherein the first end plate (the first end plate being drawn to the end spacer engaged to the end plate closest to blower mechanism 9 in Fig. 4) includes a first facing wall facing the first end of the power storage stack, and 5a second facing wall connected to the first facing wall and facing one of the power storage cells which is located at the first end of the power storage stack from a refrigerant supply path side, the second facing wall is provided with an opening for causing a clearance between the first facing wall and the first end of the power storage stack to 10communicate with the refrigerant supply path (shown in annotated Saito Fig. 19 below). 

    PNG
    media_image2.png
    511
    693
    media_image2.png
    Greyscale

Annotated Saito Fig. 19

Saito ‘548 further discloses the second end plate (the second end plate being drawn to the end spacer engaged to the end plate opposite of the first end plate) includes a third facing wall facing the second end of the power storage stack, wherein the third facing wall has a first wall (shown in annotated Saito ‘548 Fig. 19 below).

    PNG
    media_image3.png
    531
    651
    media_image3.png
    Greyscale

Annotated Saito Fig. 19

However, modified Saito ‘548 does not disclose wherein the third facing wall includes 15 a second wall connected to the first wall on the refrigerant supply path side and provided to be closer to the second end side of the power storage stack than the first wall is to the second end side of the power storage stack in the direction of arrangement, a clearance between the first wall and the second end of the power storage stack communicates with the refrigerant supply path through a clearance between the second wall and the second end of the power storage stack, and a distance between the second wall and the second end of the power storage stack in the direction of arrangement is smaller than a width of the opening in the direction of arrangement.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Okada within the cooling structure of modified Saito ‘548 and provided to the third facing wall a second wall, such as the shunt taught by Okada connected to the first wall on the refrigerant supply path side wherein a clearance between the first wall and the second end of the power storage stack communicates with the refrigerant supply path through a clearance between the second wall and the second end of the power storage stack with the expectation that this modification would allow for cooling air from the refrigerant supply path to flow well between the power storage cells at the second end side of the power storage stack and the second end plate.
The examiner has provided a general modified figure of Saito ‘548 Fig. 19 below for clarity purposes.

    PNG
    media_image4.png
    531
    749
    media_image4.png
    Greyscale

Examiner-Modified Saito Fig. 19

Due to the second facing wall extending into the airflow towards the battery in a “hugging” like structure, it can be expected that the distance between the second wall and the second end side of the power storage stack would be smaller than the distance of the first wall that protrudes from the second end side and the second end side itself. Therefore modified Saito ‘548 would speak on the limitation “second wall…provided to be closer to the second end side of the power storage stack than the first wall is to the second end side of the power storage stack in the direction of arrangement”. Further, due to the second facing wall extending into the airflow towards the battery in a “hugging”-like structure, it can be expected that the distance between the second wall and the second end of the power storage stack in the direction of arrangement is 
Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would provide the second wall to be closer to the second end side of the power storage stack than the first wall is to the second end side of the power storage stack in the direction of arrangement and provide a distance between the second wall and the second end of the power storage stack in the direction of arrangement is smaller than a width of the opening in the direction of arrangement, in order to, for example, further remove heat from the power storage cells by decreasing the cross sectional area in which the refrigerant can flow between the second wall and the second end side of the power storage stack, thereby increasing the flow rate of the refrigerant to the first wall, because a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 20110104548 A1, hereinafter referred to as Saito ‘548) evidenced by Saito et al (US 20110104547 A1, hereinafter referred to as Saito ‘547) further in view of Nakamura (US 20100236854 A1) as applied to claim 1, further in view of Kiya (US 20150133041 A1).
Regarding claim 4, modified Saito ‘548 discloses all of the limitations of claim 1 as set forth above. Saito ‘548 discloses a blower mechanism (9 in Fig. 4) forcedly blows cooling gas to cool the plurality of power storage cells ([0049]). Modified Saito ‘548 does not disclose a refrigerant duct to be inserted into a first end side of the refrigerant supply path at which the first end plate is located, wherein the first end plate has a projection projecting opposite to a direction of insertion of the refrigerant duct, and the refrigerant duct has a stopper capable of hitting the projection such that a tip side of the refrigerant duct does not block an inlet of the second path.
Kiya teaches a refrigerant duct (intake duct 32 in Fig. 3) is disposed between power storage cells (battery stack 10 in Fig. 3) and a blower (30 in Fig. 3, [0058]). Kiya teaches air in the interior of a vehicle can be taken into the blower and is introduced into an intake passage through the refrigerant duct ([0059]). Kiya teaches an endplate (22 in Fig. 3) has a projection (fixing portion 24 in Fig. 3) projecting opposite to a direction of insertion of the refrigerant duct (shown in annotated Fig. 3 below) formed thereon ([0051]). Kiya further teaches the refrigerant duct has a stopper (edge of refrigerant duct) capable of hitting the projection such that a tip side of the refrigerant duct does not block an inlet of the second path (shown in annotated Fig. 3 below).

    PNG
    media_image5.png
    410
    773
    media_image5.png
    Greyscale

Annotated Kiya Fig. 3

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kiya within the cooling structure of modified Saito ‘548 and provided a refrigerant duct to be inserted into a first end side of the refrigerant supply path at which the first end plate is located, wherein the first end plate has a projection projecting opposite to a direction of insertion of the refrigerant duct, and the refrigerant duct has a stopper capable of hitting the projection such that a tip side of the refrigerant duct does not block an inlet of the second path. This modification would be made with the reasonable expectation that it would lead to the successful cooling of the power storage stack because the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
Alternatively, the projection taught by Kiya could have a change of form or shape in order to further project in the opposite direction (such as extending a distance outward from the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 20110104548 A1, hereinafter referred to as Saito ‘548) evidenced by Saito et al (US 20110104547 A1, hereinafter referred to as Saito ‘547) further in view of Nakamura (US 20100236854 A1) as applied to claim 1, and further in view of Andrew et al (US 7045236 B1).
Regarding claim 5, modified Saito ‘548 discloses all of the limitations of claim 1 as set forth above. Modified Saito ‘548 further discloses a cooling system for a power storage stack comprising a cooling structure for a power storage stack as according to claim 1 (see claim 1 rejection above).
Saito ‘548 further discloses a refrigerant supply source that supplies the refrigerant to the refrigerant supply path (“Cooling air (coolant) is blown by operation of a cooling mechanism (not shown), and flows through the inlet port 10 into the accommodation case 3” [0052], “The inlet flow path 12 communicates with the inlet ports 10” [0060]).
However, modified Saito ‘548 does not disclose the cooling system further comprises 5a controller that controls an operation of the refrigerant supply source, and a thermometer that measures a temperature of one of the power storage cells which is located at the second end of the power storage stack, wherein the controller controls the operation of the refrigerant supply 
Andrew teaches a temperature sensor (drawn to the claimed thermometer) for monitoring the temperature of a battery system (C5 / L5-21). Andrew teaches that if the temperature is above a predetermined value, a controller directs a device or switch to drive fans (e.g. increase or decrease the speed of rotation of the blades of the fan) to cool the battery system with air from an air flow stream (C5 / L5-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Andrew within the cooling system of modified Saito ‘548 and provided to the cooling system a controller that controls an operation of the refrigerant supply source, and a temperature sensor that measures a temperature of a battery, wherein the controller controls the operation of the refrigerant supply source such that an amount of supply of the refrigerant increases when the temperature measured by the temperature sensor attains to a predetermined temperature or higher. This modification would be made with the reasonable expectation that it would lead to the successful cooling of the power storage stack.
While modified Saito ‘548 does not explicitly disclose the temperature sensor measures a temperature of one of the power storage cells which is located at the second end of the power storage stack, this is merely a rearrangement of the parts disclosed by modified Saito. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the parts of modified Saito to provide the temperature sensor to measure a temperature of one of the power storage cells which is located at the second end of the power storage stack in order to, for example, ensure the cells of the power storage device furthest from the refrigerant inlet get proper cooling and do not overheat, because the mere 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/M.G.B./Examiner, Art Unit 1729       

/Maria Laios/Primary Examiner, Art Unit 1727